DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 11/16/2021. Claims 1-3 & 5-21 are pending in this application. Claim 4 is canceled. Claims 8, 9, 11 & 18 are withdrawn. 
Claims 1-3, 5-7, 10, 12-17 & 19-21 are examined in this Office Action.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “waveguide or horn antenna” (claim 1), “metal film” (claim 2) & “a metal” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
Claim Objections
4.	The claims are objected because of the following reasons: 
	Re claim 2, line 2: in front of “heat sink”, insert --metallized reflective--. 
	Re claim 15, line 8: delete “wafter” and insert --wafer--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3, 5-7, 10, 12-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations in amended claims 1 & 15, which state “a distance between an edge of the second edge of each of the plurality of fins is based on the RF absorption requirements of the free space absorber” & “a distance between each of the bottom edges of the wafter members is based on the RF absorption requirements of the free space RF absorber”, were not disclosed in the original filling. 
	Note: in the specification, par. 0027, cites “The bottom edges 406 of the pyramidal structures 410 may or may not touch depending on the RF absorption requirements of the free space absorber.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 5-7, 10, 12-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
	In particular, claim 1 cites “a free space absorber comprising RF absorption requirements” & “a distance between an edge of the second end of each of the plurality of fins is based on the RF absorption requirements of the free space absorber” & claim 15 cites “a distance between each of the bottom edges of the wafter members is based on RF absorption requirements of the free space RF absorber” are not clear, because of “RF absorption requirements” which are not clearly specified in the claims and in disclosure of the specification. The RF absorption requirements in claims has no limited boundary, hence it renders the claims indefinite. It is noted the RF absorption requirements only discussed once in par. 0027. 
  	Claim 2 cites “the metal film absorb RF waves” is not clear because of the metal film which is not clearly defined in claim and the claim does not clearly specify a relationship between the metal film and other cited films in claim 1.  
	Claim 7 cites “a plurality of fins extending perpendicular from the base” is not clear because of “a plurality of fins” when reading into claim 1. In claim 1, there are “a plurality of fins extending perpendicularly from the metallized reflective heat sink”, it is not clear where the two fins are same or different from each other. 
	For best understand and examination purpose, the above claimed features/elements will be considered based on the disclosure of the specification, drawings and/or any applicable prior arts.  
Response to Arguments
6.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.

	The examiner respectfully disagrees. 
	In the specification, [0027], cites “The bottom edges 406 of the pyramidal structures 410 may or may not touch depending on the RF absorption requirements of the free space absorber.” Meanwhile, claim 1 requires “distance between an edge of the second end of each of the plurality of fins” and claim 15 requires “a distance between each of the bottom edges of the wafter members” which are clearly not disclosed or supported by par. [0027]. It is understood that 3D structures are pyramidal structures, however, claim 15 requires bottom edges of the wafer members which are coplanar at bottom end of the 3D structures.
	Further, the specification is silent regarding to RF absorption requirements which only discussed in par. 0027. There no specific description what exactly the requirements are. Because the scope of claims 1 & 15 limitations are broader than the disclosure of the specification and there are multiple interpretations may be applied/considered, hence it raises issue under 112(b) indefinite. 
As result, the rejection under 112(a) & (b) are maintained. Details are included in the above rejection.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/19/22